ORDER

PER CURIAM.
AND NOW, this 29th day of December, 2004, the Petition for Allowance of Appeal is hereby DENIED. Pursuant to Commonwealth v. Grant, 572 Pa. 48, 813 A.2d 726 (2002), petitioner’s ineffectiveness claim pertaining to trial counsel’s failure to pursue a jury charge cautioning the jury that he was denied the opportunity for an objective identification at a pretrial line-up under Commonwealth v. Sexton, 485 Pa. 17, 400 A.2d 1289 (1979), is dismissed without prejudice until collateral review. Jurisdiction relinquished.